DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a transmitter configured to transmit information…” in claim 1.
Such claim limitation(s) is/are: “an electronic processor…configured to…”in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of Polzer et al. (4685050), King et al. (2014/0331831) or Farag (2008/0127711) and Stencel et al. (2011/0093110).

In reference to claim 1, Chen discloses a power tool (100) for determining peak torque for fastening operations (note; that the applicant does not specifically define the fastening operation therefore one fastening operation has been interpreted as being formed during tightening of a workpiece from about 1-100% of a target value, where 100% completely fastens the workpiece), the power tool comprising: a tool bit (122), a torque sensor (30) determining an output torque of the tool bit during (i.e. up to 100% of  providing a motor for driving the tool bit, providing a torque sensor that determines an output torque of the tool bit after one of the fastening operations, determine that the first fastener has started moving due to a fastening operation, recording the torque values is started after the determination that the first fastener has started moving from a first position, determine using a position sensor, that the power tool is moved from a first location of the first fastener to a second location of a second fastener and stop recording of the torque values in response to determining that the power tool is moved to the second location. However, Polzer et al. teach that it is old and well known in the art at the time the invention was made to provide a power tool with a motor (1, see Column 3, Lines 35-36) for driving a tool bit (7, Figure 1). It would have been obvious to one of ordinary skill in after one of a fastening operation (note; one of the fastening operations is formed by the different percentages of the target value [see paragraphs 8, 23, 28 and 23]). For example, a first fastening operation is formed when the percentage is about 80%, and a second fastening operation is formed when the percentage is about 100%. These first two percentages are considered as being determined during a fastening operation because they are up to 100% of the target value. However, after 100% of the target value, the sensor still determines an output torque [i.e. when the percentage is about 105%] thereby determining an output torque after a fastening operation [see paragraphs 8, 23, 28 and 23]). Also, Farag teaches that it is old and well known in the art at the time the invention was made to provide a torque tool (Figure 15) that switches between manual control and automatic control (see paragraphs 95 and 117), wherein a torque sensor (39) determines an output torque of a tool bit during and after one of a fastening operation (see paragraphs 95, 117, 122 and 123). One fastening operation is considered as being provided until a 5 Ft-Lb force is reached (see paragraph 117), then a user may manually turns the tool until another force (i.e. 67 Ft-Lb) is reached, said second force being recorded by the electronics/display (see paragraphs 117 and 122). after one of a fastening operation (paragraph 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the torque sensor, of Chen, with the known technique of providing a torque sensor that determines an output torque after a fastening operation, as taught by King et al. or Farag, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which alerts a user when a desired torque has been reached thus avoiding over torqueing of the workpiece, which provides an infinite ratcheting action with reduction in size, cost and power and which permanently records when a user exceeds a torque outside of a specified range thus allowing a manufacture to waive the warranty. Finally, Stencel et al. teach that it is old and well known in the art at the time the invention was made to provide a torque tool (Paragraph 25) with an electronic processor (at 21 and/or 22) configured to determine that a first fastener (fastener 32 at position A) has started moving due to a fastening operation (see step 116 and/or 118, and Paragraphs 51-54), recording the torque values (with 22) is started after the determination that the first fastener has started moving from a first position (Paragraph 54), determine using a position sensor (at 13 or from 13/48), that the power tool is moved from a first location (location A) of the first fastener to a second location (location C) of a second fastener and stop recording of the torque values (because the device has been disabled or shut down at location C because location C is not the next proper position in the sequence, see Paragraphs 23 and 49) in response to determining that 

In reference to claim 2, Chen discloses that the torque sensor is a resistance sensor (i.e. strain gauge), and wherein the torque values are determined based on a resistance of the resistance sensor (Paragraph 29).

In reference to claim 3, Chen discloses that the electronic processor is further configured to: transmit, using the transmitter, the recorded torque values to the remote device (Paragraphs 31, 32, 37, 38 and 41). 

In reference to claim 4, Chen discloses that the electronic processor is further configured to: transmit, using the transmitter, the peak torque value to the remote device (Paragraphs 31, 32, 37, 38, 41 and 47). 

In reference to claim 5, Chen discloses generating torque-angle data and Polzer et al. teach that it is known to generate a torque-angle curve (Figures 2-5) based on the recorded torque values; determine an attribute (type of head or the elasticity of fastener which may have “chewing”) of the first fastener based on the torque-angle curve; and 

In reference to claim 6, Polzer et al. disclose that the attribute is a type of fastener (at least the head of the fastener, see Column 7, Line 44-Column 8, Line 68).

In reference to claim 7, Polzer et al. disclose determining the attribute of the first fastener is further based on comparing the torque-angle curve to a look-up table (see stored data in Figures 2-5) storing a correlation between torque-angle curves and attributes of fasteners (See Column 4, Lines 27-42, Column 5, Lines 50-57 and Column 9, Lines 29-50). 

In reference to claim 8, Polzer et al. disclose that it is known to provide an electronic processor (11) which is further configured to: determine that the first fastener has started moving due to the fastening operation based on the torque-angle curve (Column 3, Lines 43-51), wherein the torque values prior to the determination that the first fastener has started moving are ignored in determining the peak torque value as disclosed by Chen (see paragraphs 31, 35 and 47). 

In reference to claim 11, Polzer et al. disclose that it is known to provide the electronic processor (11) which is further configured to: determine that the fastening operation is completed when the peak torque value exceeds a predetermined torque threshold (M.sub.S) and provide an indication (with display 14) that the fastening operation is 

In reference to claim 12, Polzer et al. disclose that it is known to provide the electronic processor (11) which is further configured to stop an operation of the motor in response to determining that the fastening operation is completed (Column 4, Lines 66-67).

In reference to claim 13, Stencel et al. disclose that the position sensor is configured to determine a relative position of the power tool (Paragraph 22), wherein the electronic processor is coupled to the position sensor and is configured to determine, using the position sensor, that the power tool is performing a fastening operation for the first fastener (Paragraphs 50-54).

In reference to claim 14, Polzer et al. disclose that it is known to provide the torque sensor as a current sensor, and wherein the torque values are determined based on a motor current (Column 9, Lines 15-17).

Claims 15, 17, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of King et al. (2014/0331831) or Farag (2008/0127711) and Stencel et al. (2011/0093110).

In reference to claim 15, Chen discloses a method of determining peak torque for fastening operations of a power tool (100), the method comprising: detecting that the during tightening of a workpiece from about 1-100% of a target value, where 100% completely fastens the workpiece) for a first fastener (Paragraph 31); determining, using a torque sensor (30) of the power tool, torque values during (i.e. up to 100% of a target value) the fastening operation (Paragraph 31), recording (with memory 421), using an electronic processor (42) of the power tool, the torque values for the fastening operation to generate recorded torque values for the fastening operation (Paragraphs 31 and 35), determining a peak torque value from the recorded torque values, wherein the peak torque value corresponds to the fastening operation (Paragraphs 31 and 35) and providing an indication of the peak torque value (with display 45, Figure 4), but lacks, providing a torque sensor that determines an output torque of the tool bit after one of the fastening operations, and determine that the first fastener has started moving due to a fastening operation, recording the torque values is started after the determination that the first fastener has started moving from a first position, determine using a position sensor, that the power tool is moved from a first location of the first fastener to a second location of a second fastener and stop recording of the torque values in response to determining that the power tool is moved to the second location.  However, King et al. teach that it is old and well known in the art at the time the invention was made to provide a torque tool (100) with a torque sensor (135, paragraph 7) that determines an output torque of the tool bit during and after one of a fastening operation (note; one of the fastening operations is formed by the different percentages of the target value [see paragraphs 8, 23, 28 and 23]. For example, a first during a fastening operation because they are up to 100% of the target value. However, after 100% of the target value, the sensor still determines an output torque [i.e. when the percentage is about 105%] thereby determining an output torque after a fastening operation [see paragraphs 8, 23, 28 and 23]). Also, Farag teaches that it is old and well known in the art at the time the invention was made to provide a torque tool (Figure 15) that switches between manual control and automatic control (see paragraphs 95 and 117), wherein a torque sensor (39) determines an output torque of a tool bit during and after one of a fastening operation (see paragraphs 95, 117, 122 and 123). One fastening operation is considered as being provided until a 5 Ft-Lb force is reached (see paragraph 117), then a user may manually turn the tool until another force (i.e. 67 Ft-Lb) is reached, said second force being recorded by the electronics/display (see paragraphs 117 and 122). Farag further teaches that electronics will “permanently record” when the tool has been used outside of its range (see paragraph 122) thus further teaching of providing a torque sensor that determines an output torque of a tool bit after one of a fastening operation (paragraph 122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the torque sensor, of Chen, with the known technique of providing a torque sensor that determines an output torque after a fastening operation, as taught by King et al. or Farag, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which alerts a user when a desired torque has been 

In reference to claim 17, Chen discloses further comprising: transmitting, using a transmitter (43) of the power tool, the recorded torque values to a remote device (at 50 

In reference to claim 18, Chen discloses that the electronic processor determines the peak torque value from the recorded torque values (Paragraph 31), the method further comprising: transmitting, using a transmitter (43) of the power tool, the peak torque value to a remote device (at 50 and/or 300, see Paragraphs 30, 31 and 35 and Figure 4). 

In reference to claim 25, Chen discloses determining that the fastening operation is completed when the peak torque value exceeds a predetermined torque threshold (Paragraph 31) and providing an indication (with display 45) that the fastening operation is completed in response to determining completion of the fastening operation (Paragraphs 31, 35 and 37).

Claims 19-21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2012/0006161) in view of King et al. (2014/0331831) or Farag (2008/0127711), Stencel et al. (2011/0093110) and Polzer et al. (4685050).

In reference to claim 19, Chen discloses the claimed invention as previously mentioned above and further discloses generating torque-angle data (see abstract and claim 10), but lacks, generating a torque-angle curve based on the recorded torque values; determining an attribute of the first fastener based on the torque-angle curve; and 

In reference to claim 20, Polzer et al. disclose that the attribute is a type of fastener (at least the head of the fastener, see Column 7, Line 44-Column 8, Line 68).

In reference to claim 21, Polzer et al. disclose determining the attribute of the first fastener is further based on comparing the torque-angle curve to a look-up table (see stored data in Figures 2-5) storing a correlation between torque-angle curves and attributes of fasteners (See Column 4, Lines 27-42, Column 5, Lines 50-57 and Column 9, Lines 29-50). 


In further reference to claim 25, Polzer et al. also disclose that it is known to provide the electronic processor (11) which is further configured to: determine that the fastening operation is completed when the peak torque value exceeds a predetermined torque threshold (M.sub.S) and provide an indication (with display 14) that the fastening operation is completed in response to determining completion of the fastening operation (Column 4, Lines 52-67). 

In reference to claim 26, Polzer et al. disclose that it is known to provide the electronic processor (11) which is further configured to stop an operation of the motor in response to determining that the fastening operation is completed (Column 4, Lines 66-67).
Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “Not only does Stencel fail to teach a position sensor as part of the tool itself, but Stencel also fails to teach that the tool stops recording torque values in response to determining that the power tool is moved to the second location. Instead, Stencel teaches that the tool 16 merely includes markers 48 that emit an electromagnetic field 33. The markers 48 by themselves do not enable tracking the position of the tool 16. So, Stencel provides the receptors 13 and the core 21—which are not part of the tool 16—to track the electromagnetic field 33 and determine the position of the tool 16. In the Present Application, the claimed invention includes an electronic processor within the tool that determines the position of the tool using a position sensor within the tool. Any allegation that it would be obvious to use the ELPS 50 for positionally tracking tools improperly ignores the Present Application as a whole because the claimed invention depicts a tool that is independent of any extraneous equipment so that it may be used freely throughout any space and not limited to use within the confines of a specific workspace. See MPEP 2141.02(1).” However, the examiner respectfully disagrees with this statement. The claims as broadly provided do not require a specific location of the position sensor with respect to the tool. Rather, the claims only require that the power tool comprises…a position sensor. The term “comprise” is defined according to www.dictionary.com as being: “to include”. The tool (16), of Stencel et al., includes sensors/receptors (at 13, which is connected to the tool via signal [11], see Figure 2) or includes position sensors/receptors (formed from 13/48 and note; at least elements 48 are directly formed on the tool, see Figure 2) thereby meeting the definition given above and thus the limitations of the claim. Next, Stencel et al. do teach of stopping the recording of torque values (by “disabling the tool until the operator 14 moves to the correct position” or from “shutting down the process”, see Paragraphs 32 and 49) in response to determining that the power tool is moved to the 
Applicant contends that, “Furthermore, Stencel merely teaches that the tool is disabled until the next predetermined position is achieved, at which point the tool 16 is reactivated for use again. In contrast, the tool of the claimed invention stops recording torque values in response to determining that the power tool is moved to the second location. Therefore, Stencel does not teach or suggest any part of the tool being disabled when the tool is moved to or reaches the second location. In fact, Stencel teaches quite the opposite functionality—the tool 16 is reactivated for use when the tool 16 is moved to the next, verified position.” However, the examiner respectfully disagrees with this statement. As discussed above, the tool will be disabled or will be shut down when it has moved from a first location (location A) to a second location (location C) by “disabling the tool until the operator 14 moves to the correct position” or from “shutting down the process”, (see Paragraphs 32 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723